DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending with claims 1-5 under examination (see below). 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 11/18/2021 is acknowledged. Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “fiber providing unit” in claim 1. 
As noted in MPEP 2181, the 3-prong test applies. In this case, (a) the claim limitation uses a substitute for “means” (here: claim uses a substitute - ‘unit’), (b) the claim limitation is modified by functional language (here: “fiber providing”), and (c) the “fiber providing unit” is not modified by sufficient structure, material, or acts for performing the given function (of providing fiber). 
The corresponding structure in the specification is the rotating spool rotates to both unwind the fiber in one direction, and to rotate/twist the fiber along the axis as shown in Fig. 6 of Applicant’s specification (at 586) as to control the rotation of a fiber along an axis of elongation. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2014/0291886), hereinafter Mark.
Regarding claim 1, Mark discloses a method of 3D printing a 3D item using a fused deposition modeling 3D printer (par. 0160) comprising steps of (a) feeding a 3D printable material (matrix material) to a printer nozzle of the 3D printer (par. 0149, 0157, 0240; Figs. 3A-3D, Fig. 33 has capability to feed both fiber and matrix material separately and concurrently if this is required by the claim); 
(b) providing with a spool (fiber providing unit) (38, 76) an elongated solid fiber to the printer nozzle (par. 0146, 0161; Figs. 8 and 10); 
(c) co-depositing during a printing stage the 3D printable material and the elongated solid fiber via the printer nozzle to provide the 3D printed item with fiber embedded within (par. 0148), where the fiber has a diameter of at least 0.5 mm (par. 0138, 0155, 0202) in at least one embodiment, overlapping with the claimed range of at least 0.5 mm, where 0.01 inches = 0.254 mm and as such, the values would clearly overlap in at least par. 0138 for a given fiber. 
It has been held that where the prior art discloses a range that overlaps with or lies inside of the prior art, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the diameter of the elongated fiber is at least 0.5 mm as is claimed as the ranges above overlap with this range. 
Mark does not explicitly disclose that the fiber providing unit (spool) above is configured to control a rotation axis of the elongated solid fiber as to control a rotation of the fiber along an axis of elongation, instead providing such a capability downstream at or the table upon which the part is being produced (par. 0225-0229). However, Mark further teaches adding degrees of rotation to other components of the printer, including the print 
One of ordinary skill in the art would have thus found it obvious to have added additional degrees of freedom of movement to the spool as to allow for the fiber to be rotated as it is unwound/fed into the printer from the spool as to control a rotation of the elongated solid fiber provided to the printer nozzle as is claimed in accordance with the above as to produce an appropriate core for the product. 
Regarding claim 2, Mark discloses the subject matter of claim 1, and further discloses that the fiber has a length of at least 5 cm (par. 0215) and controlling a deposition of the layer such that the layer is at least 1.5*d and a width of at least 2*d (Fig. 17C shows a series of layers that clearly meet this limitation as there are multiple fibers, any of which can be the viewed as the “elongated fiber” of claim 1). 
As such, in view of the above, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the layer has a width and height of at least the 1.5 and 2x the diameter of a fiber, as is claimed.
Regarding claims 3-5, Mark discloses the subject matter of claim 1, and further discloses that the core (fiber) material can be electrically conductive, optically conductive (light guide), or glass material (par. 0136, 0139) as required in claims 3-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D GRAHAM/Examiner, Art Unit 1742